             Case 2:20-cv-00742-APG-EJY Document 17 Filed 05/20/20 Page 1 of 2



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     2001 Bryan Street, Suite 1800
 4   Dallas, TX 75201
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                              IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEVADA
12
     MARCIA LEE,                                             Case No. 2:20-cv-00742-APG-EJY
13

14                             Plaintiff,                    JOINT MOTION AND ORDER
                                                             EXTENDING DEFENDANT TRANS
15   v.                                                      UNION LLC’S TIME TO FILE AN
                                                             ANSWER OR OTHERWISE RESPOND
16   EQUIFAX INFORMATION SERVICES LLC,                       TO PLAINTIFF’S COMPLAINT
     PHH MORTGAGE CORPORATION, and
17   TRANSUNION LLC,                                         (FIRST REQUEST)

18                              Defendants.
19
                 Plaintiff Marcia Lee (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
20
     and through their respective counsel, file this Joint Motion Extending Defendant Trans Union’s
21
     Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.
22
                 On April 24, 2020, Plaintiff filed her Complaint. The current deadline for Trans Union to
23
     answer or otherwise respond to Plaintiff’s Complaint is May 19, 2020. Trans Union’s counsel
24
     will need additional time to review the documents and respond to the allegations in Plaintiff’s
25
     Complaint. This Joint Motion is made in good faith and not for the purposes of delay.
26
                 Plaintiff has agreed to extend the deadline in which Trans Union has to answer or
27
     otherwise respond to Plaintiff’s Complaint up to and including June 9, 2020. This is the first
28
     motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.
                                                                                                        1
     4372058.1
             Case 2:20-cv-00742-APG-EJY Document 17 Filed 05/20/20 Page 2 of 2



 1   Dated this 19th day of May 2020.
                                          QUILLING SELANDER LOWNDS
 2                                        WINSLETT & MOSER, P.C.
 3
                                          /s/ Jennifer Bergh
 4                                        JENNIFER BERGH
                                          Nevada Bar No. 14480
 5                                        2001 Bryan Street, Suite 1800
                                          Dallas, TX 75201
 6
                                          (214) 871-2100
 7                                        (214) 871-2111 Fax
                                          jbergh@qslwm.com
 8                                        Counsel for Trans Union LLC
 9                                        HAINES & KRIEGER, LLC
10

11                                        /s/ Shaina R. Plaksin
                                          DAVID H. KRIEGER
12                                        Nevada Bar No. 9086
                                          8985 S. Eastern Ave., Suite 350
13
                                          Henderson, NV 89123
14                                        (702) 880-5554
                                          (702) 385-5518 Fax
15                                        dkrieger@hainesandkrieger.com
                                          smiller@hainesandkrieger.com
16
                                          and
17

18                                        MATTHEW I. KNEPPER
                                          Nevada Bar No. 12796
19                                        MILES N. CLARK
                                          Nevada Bar No. 13848
20                                        SHAINA R. PLAKSIN
21                                        Nevada Bar No. 13935
                                          KNEPPER & CLARK LLC
22                                        5510 S. Fort Apache Road, Suite 30
      IT IS SO ORDERED.                   Las Vegas, NV 89148-7700
23                                        (702) 856-7430
                                          (702) 447-8048 Fax
24                                        Matthew.knepper@knepperclark.com
25    _____________________________       Miles.clark@knepperclark.com
      U.S. MAGISTRATE JUDGE               Shaina.plaksin@knepperclark.com
26                                        Counsel for Plaintiff
      Dated: May 20, 2020
27

28

                                                                                 2
     4372058.1
